NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


DENNIS J. FULLENKAMP, TRUSTEE,              )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-3244
                                            )
CITY OF FORT MYERS, FLORIDA, a              )
Municipality of the State of Florida,       )
                                            )
             Appellee.                      )
                                            )

Opinion filed June 15, 2018.

Appeal from the Circuit Court for Lee
County; Elizabeth V. Krier, Judge.

Gregory A. Rix, S. William Moore, and
Ryan C. Reese of Moore Bowman & Rix,
P.A., Tampa, for Appellant.

Grant W. Alley and Terry B. Cramer,
Assistant City Attorneys, Fort Myers; and
Stacy D. Blank and Patrick M. Chidnese
of Holland & Knight, Tampa, for Appellee.

PER CURIAM.


             Affirmed.


KELLY, MORRIS, and ATKINSON, JJ., Concur.